DETAILED ACTION
	This is in response to the application filed on June 14th 2019, claim 1 has been cancelled via preliminary amendment on 8/26/19, claims 2-21 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,425,303 in view of claim 1 of Varshney et al. US 10,361,922 B2.

Regarding the pending independent claims 2, 10 and 18, the ‘303 reference patent teaches the exact same features recited by the second half of the claims, from the “wake up …” through the “update data” feature.  The remaining features (i.e. fetch option response to user command …) are taught by claim 1 of reference patent ‘933.  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine these teachings as an improvement to update/synchronize in order to preserve battery life.
The ‘303 patent also reads on several dependent claims, for example, pending claim 3 is taught by claim 1 of the ‘303 patent; pending claim 6 is also anticipated by claim 1, and pending claim 8 is anticipated by claim 2 of the ‘303 patent.  
The ‘933 patent reads on the remaining dependent claims, for example, pending claim 4 is anticipated by claim 2 of the ‘933 patent, pending claim 7 is anticipated by claim 6 of the ‘933 patent, and pending claim 9 is anticipated by claim 9 of the ‘933 patent.  Note: the rejection could have been made in the alternative, Varshney in view of the ‘303 patent, so the terminal disclaimer needs to list both applications/patents in order to overcome the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The lengthy IDS cites many pertinent prior arts, the following are simply a few noted by examiner, not intended to be an exhaustive list:
Neufeld US 6,889,055 A1 discloses a method of reducing power consumption in a wireless device that operates using sleep/awake mode (abstract).
Sengupta et al. US 2007/0238440 A1 discloses a power efficient framework to maintain data synchronization (abstract).
Belali et al. US 2007/0162582 A1 discloses an event synchronization system that operates while allowing a device in a sleep state (abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        (571) 270-1975